Citation Nr: 0330710	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  94-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1966 to September 
1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the above claim.

In October 2000, the appellant testified at a personal 
hearing over which a Veterans Law Judge presided.  Since 
that time, the Veterans Law Judge that conducted the hearing 
is no longer with the Board.  Accordingly, the appellant was 
entitled to another hearing if she so desired.  She was 
notified of this right by letters dated in March 2003 and 
June 2003.  The appellant failed to respond to such letters, 
accordingly, it is deemed that the appellant does not desire 
an additional hearing.

This matter was previously before the Board in September 
1997 and November 2000, wherein it was remanded for 
additional development.  


REMAND

During the pendency of this appeal, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  
Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA 
has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§  
5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Review of the record reveals that although notice of the 
enactment of the VCAA was provided to the appellant in the 
November 2000 Remand of the Board, the appellant has not 
been apprised of the substance of the new law and 
regulations nor of the VA's duty to notify and assist her or 
of her obligations in establishing her claim under the law.  
The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that failure to adequately show 
compliance with VCAA notice requirements and failure to 
enforce compliance with said notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

Additionally, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one 
year from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the 
regulations promulgated by VA to implement the VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  While the Board 
regrets the delay, it appears that the case must be remanded 
for VCAA notice to comply with judicial holdings. 

It is noted that recent correspondence from the appellant, 
dated in June 2000 and April 2001, reflects a change of 
domicile to the state of Virginia.  On remand, the RO should 
ensure that all future correspondence is directed to the 
appropriate address of the appellant.

Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and send 
an appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should (a) advise the appellant 
of the information and evidence not of record 
that is necessary to substantiate her claim, 
(b) of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the appellant 
is expected to provide.  

Such notice should include the proviso 
that any 
additional information or evidence 
required to substantiate the claim be 
submitted to VA within one year from the 
date of VA's notice to the claimant 
under 38 U.S.C.A. § 5103(a).  See 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  After completion of the above and any 
additional actions the RO deems necessary 
(such as a supplemental statement of the case 
and appropriate time within which to respond, 
if required), the case should be returned to 
the Board for appellate review.

The appellant and her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

